DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is in response to the Application filed on March 31, 2019 in which claims 1-8 are presented for examination.

Status of Claims
	Claims 1-8 are pending in which claim 1 is presented in independent form.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, the limitations “and/or” in lines 3 and 4 render the claim indefinite since it is unclear whether the limitations following “and/or” are in fact included in the claim. For purposes of examination, the limitations will be considered in the alternative form, not inclusive of each other.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rush, III (USPN 5,546,609) (hereinafter “Rush”).
	Regarding Claim 1, Rush discloses of a helmet with neck protection (via 20, see Figures 1-6), comprising
	a helmet shell (20),
	a collision displacement sensor (46) disposed in the helmet shell (20),
	a gas generator (Col. 6, lines 6-9) disposed at an inner side (via 44) of a lower rim (via 34) of the helmet shell (20), and
	an airbag (40) stored in the lower rim (via 34) of the helmet shell (20), see Figures 4 & 7;

	Regarding Claims 2 and 7-8, Rush discloses the invention as claimed above.  Further Rush discloses:
	(claim 2) wherein the collision displacement sensor (46) is an electronic acceleration sensor (via 100), an electromechanical sensor or a voltage type pressure sensor, (Col. 9, lines 14-20);
	(claim 4), wherein the gas generator (Col. 6, lines 6-9) is selected from one or more of a gas generating agent type gas generator (Col. 6, lines 6-9), a pressure accumulator type gas generator and a two-stage gas-filled gas generator;
	(claim 7), wherein the helmet shell (20) is a full helmet or a half helmet, see Figures 1-6;
	(claim 8), wherein when the helmet shell (20) is the full helmet, the air curtain is cylindrical (via Col. 6, lines 1-59, note inflatable ring in Figures 9-11), when the helmet shell is the half helmet, the air curtain is a C-shaped ring, (see Figures 9-11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rush (USPN 5,546,609) in view of Allen et al. (US 2016/0143383) (hereinafter “Allen”).
	Regarding Claim 3, Rush discloses the invention as substantially claimed above.  Rush does not disclose of wherein the helmet further comprises a Doppler speed sensor for detecting a relative speed of the helmet and a peripheral object of reference and/ or an infrared personnel sensor for detecting whether the helmet is in use, the Doppler speed sensor and/ or the infrared personnel sensor are/ is connected to the restraint control module.
	Allen teaches of a helmet wherein the helmet further comprises a Doppler speed sensor for detecting a relative speed of the helmet and a peripheral object of reference [0019] and/ or an infrared personnel sensor for detecting whether the helmet is in use, the Doppler speed sensor and/ or the infrared personnel sensor are/ is connected to the restraint control module, [0019].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the helmet of Rush wherein the helmet further comprises a Doppler speed sensor for detecting a relative speed of the helmet and a peripheral object of reference and/ or an infrared personnel sensor for detecting whether the helmet is in use, the Doppler speed sensor and/ or the infrared personnel sensor are/ is connected to the restraint control module as taught by Allen in order to avoid collisions, [0018].

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rush (USPN 5,546,609) in view of Blackwood et al.  (US 2012/0289110) (hereinafter “Blackwood”).
	Regarding Claim 5, Rush discloses the invention as substantially claimed above.  Rush does not disclose wherein the airbag is made of plain-woven nylon fiber, and an inner surface of the airbag is formed with a silicon coating.
	Blackwood teaches of an airbag wherein the airbag is made of plain-woven nylon fiber, and an inner surface of the airbag is formed with a silicon coating, [0001]-[0002], [0040].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the helmet of Rush wherein the airbag is made of plain-woven nylon fiber, and an inner surface of the airbag is formed with a silicon coating as taught by Blackwood in order to provide sufficient mechanical strength, [0002].

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rush (USPN 5,546,609) in view of Littler (USPN 4,274,161). 
	Regarding Claim 6, Rush discloses the invention as substantially claimed above.  
	Further Rush discloses wherein the lower rim (32) of the helmet shell (20) is provided with an annular groove (via 34) receiving the folded airbag (40) see Figures 4-7.  Rush does not disclose wherein an opening of the annular groove is covered with an artificial leather layer.
	Littler teaches of a helmet (4) with a lower rim wherein an opening of an annular groove (via 12-14) is covered with an artificial leather layer, (Col. 3, lines 1-29).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the helmet of Rush wherein an opening of the annular groove is covered with an artificial leather layer as taught by Littler since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  (It is noted that applicant also does not provide any criticality for this material).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627. The examiner can normally be reached Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732